DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 10, and 19 are cancelled. 
Claims 1, 3-9, 11-18, and 20 are currently pending and under examination herein.
Claims 1, 3-9, 11-18 and 20 are allowed.

Drawings
	The Drawings filed 30 June 2014 were previously accepted in the Office action mailed 5 October 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objections to claims 1 and 16 are withdrawn in view of the claim amendments filed 14 May 2021.
The rejection of claims 16-18 and 20 are withdrawn in view of the claim amendments filed 14 May 2021.
It is noted that claims 1, 3-9, 11-18, and 20 are free from the prior art as the prior art does not teach or fairly suggest determining an expected mutational fraction (f) and/or an expected distribution of expected mutational fraction to generate an expected result using the equation of: expected fraction of mutations called                         
                            
                                
                                    f
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        M
                                        A
                                        F
                                    
                                
                                
                                    
                                        
                                            P
                                            
                                                
                                                    
                                                        
                                                            c
                                                            a
                                                            l
                                                            l
                                                             
                                                            a
                                                             
                                                            m
                                                            u
                                                            t
                                                            a
                                                            t
                                                            i
                                                            o
                                                            n
                                                        
                                                    
                                                    M
                                                    A
                                                    F
                                                
                                            
                                            *
                                            P
                                            
                                                
                                                    m
                                                    u
                                                    t
                                                    a
                                                    t
                                                    i
                                                    o
                                                    n
                                                     
                                                    a
                                                    t
                                                     
                                                    M
                                                    A
                                                    F
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein MAF is mutant allele fraction,                         
                            P
                            
                                
                                    
                                        
                                            c
                                            a
                                            l
                                            l
                                             
                                            a
                                             
                                            m
                                            u
                                            t
                                            a
                                            t
                                            i
                                            o
                                            n
                                        
                                    
                                    M
                                    A
                                    F
                                
                            
                        
                     is probability of calling a mutation at a particular MAF, and                         
                            P
                            
                                
                                    m
                                    u
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    a
                                    t
                                     
                                    M
                                    A
                                    F
                                
                            
                        
                     depends on the Nature Medicine 2018, vol. 24, pgs. 1441-1448; IDS Document). However, Gandara et al. does not teach nor suggest the above limitation.
Furthermore, the claims recite patent eligible subject matter because the claims integrate any recited judicial exception into a practical application that effects a particular treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/Primary Examiner, Art Unit 1631